DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazushi, JP2006172215 A in view of Isa, 2018/0362053.

Regarding claim 1, (Currently Amended) A control device (a driving support system) comprising:
a) a controller (microcomputer 20, Fig.1) configured to:

b) detect, as an event, that a target present outside a vehicle has been overlooked by a driver of the vehicle during driving, the event being detected in response to a determination that a driver of the vehicle looks at a side glass of the vehicle away from objects from which the driver was previously viewing  (an object glanced during driving can be checked later; an object which could not be focused during driving can be easily checked later;  Abstract of the disclosure), the detection of the event further includes the controller being configured to:

c) acquire an image of a driver (driver’s face image is captured with a face image capturing camera 10, Overview; Fig.1);

d) determine, from the acquired image, that the driver looks at the side glass to perform a double take of the objects after the driver has viewed the objects for a predetermined period of time, (driver’s face image line-of-sight direction data is detected from the face image, claim 1,Abstract; an object glanced during driving can be checked later; an object which could not be focused during driving can be easily checked later;  Abstract of the disclosure);
g) control outputting of a target image toward the driver, the target image including the target overlooked in the detected event (microcomputer 20 determines a target area from a division area, based on  the line-of-sight direction data, claim 1; Abstract; line-of-sight detection part 30).

h) wherein the determination of the performance of the double take of the objects is based on a determination of a line of sight of the driver from the acquired image (driver’s face image line-of-sight direction data is detected from the face image, claim 1; Abstract);
Regarding e) Kazushi fails to disclose acquire, after the driver looks at the side glass after viewing the objects for the predetermined period of time, biological information of the driver, and f) determine, from the biological information, that the driver has an increase in one of a (i) heart rate, (11) blood pressure, and (iii) breathing rate. However, the method of acquiring biological information of the driver would be obvious to the skilled in the art. In that regard, and in the same field of art, Isa teaches driver state detection unit 3 includes a heart rate sensor provided on a driver seat and detects a heart rate of the driver; see, paragraphs 0033-34. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Kazushi, such being typical considerations of the skilled artisan, by providing the heart rate sensor taught by Isa to monitor the heart rate of the driver. Doing so would enhance the utilization efficiency of the Kazushi reference.

 

As to claim 2. (Previously Presented) The control device according to claim 1, wherein the controller is further configured to control an output unit provided in the vehicle and having a display function such that the target image is displayed toward the driver (display unit that displays an area of interest, Claim1; notification means for notifying the occupant of the vehicle of the information of the road sign based on the output information signal, claim 4).

As to claim 3, (Original) The control device according to claim 1, further comprising a communication unit having a communication function, wherein the controller controls the communication unit such that the target image is transmitted to a terminal device of the driver (system controller controls the I/F 22 to communicate and transmit the image to LCD display 6, Fig.1).

As to claim 4, the control device according to claim 1, wherein the target image is an image captured from the vehicle driver (front image capturing camera 8 captures a front image, Abstract).

As to claim 5, (Original) The control device according to claim 4, wherein the target image is an image captured from the vehicle before the event is detected by the controller (front image capturing camera 8 captures a front image, Abstract).
As to claim 6, (Previously Presented) The control device according to claim 1, wherein the acquired image of the driver is captured in the vehicle (driver’s face image is captured by the face image capture camera 10, Fig.1; para. 17; gaze detection unit 30, para. 0018);

As to claim 7, (Previously Presented) The control device according to claim 1, wherein the controller is further configured to detect the event based on an input operation of the driver performed in the vehicle (driver input using the remote unit to the system microcomputer 20, para.0023)

Regarding claim 8, see the rejection of claim 1. 
 
As to claim 9, see the rejection of claim 2.  

As to claim 10, (Original) An image display system comprising: the control device according to claim 1; and a terminal device configured to receive the target image from the control device and display the target image toward the driver (image to LCD display 6, Fig.1).

Claim 11 is a method claim of claim 1 and, therefore, claim 11 is rejected for the same reasons as shown in claim 1. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PMN
May 23, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422